Case 2:20-cv-00012-JRS-MJD Document 32-6 Filed 03/27/20 Page 1 of 3 PageID #: 458




                       - Page 32 of 34 _
Case 2:20-cv-00012-JRS-MJD Document 32-6 Filed 03/27/20 Page 2 of 3 PageID #: 459


                                                                 Martin S. Gottesfeld
                                                                   Reg. No.: 12982-104
                                                      Federal Correctional Institution
  Ms. Lara Langeneckert                                                    P.O. Box 33
  Office of the U.S. Attorney                                   Terre Haute, IN 47808
  'Ille Southern District of Indiana
  10 W. Market St., Suite 2100
   Indianapolis, IN 46204
  Wednesday, March 11th, 2020
  In re: Notice of ~tance
              Requests ~issions (February 5th and 6th, 2020)
              Case No.: 2:20-cv-00012-JRS-MJD
              U.S. District Court
  Ms. Langeneckert:
         This shall serve as Notice to the respondent Brian Larrmer, who is your
  client in the above-captioned instant case, that the requests for admissions
  dated and served Wednesday, February 5th, 2020, and 'Ill.ursday, February 6th,
  2020, in accordance with Fed. R. Civ. P. 5(b) 2 B i ; and Fed. R. Civ. P.
  5(b)(1), Fed. R. Civ. P.                  C , an F • R. C1v. P. 6 d); as well as Fed.
  R. Civ. P. , Fed. R. Civ. P. 3 a 3), Fed. R. Civ. P. 3 b , Fed. R. Civ. P.
                B iv F • R. C1v. P.             a 3 , F • R. C1v. P.    (d)(l), Fed. R.
  __...,P.....---........- , F • R. C1v. P.     , an Houston v. Lack, 48? U.S. 266
            ; ve not been responded-to as requested and specifically required by
  S.D. Ind. L.R. 26.1(b) and Fed. R. Civ. P. 36(a)(4). '!he respondent--your
  client--is hereby Noticed that his adiTiissions are now accepted since he
  elected not to respond as mandated by the Federal Rules of Civil Procedure and
  the local rules of the United States District Court for the Southern District
  o In 1ana, or to requ~t an extension pursuant to F • R. C1v. P.                a      or
  a protective order pursuant to Fed. R. Civ. P. 26 c              an S.D. In • L.R.
  37.1(c), had the respondent wis             to a to, supp ernent, object to, or deny
  these conclusive Fed. R. Civ. P. 36 admissions.
         'Ihe petitioner further thanks the respondent for his kind acknowledgement
  sent February 20th, 2020, of his earlier receipt of the above-cited requests
  for admissions and the petitioner notes in this non-Section-2254 case Circuit
  Rule 32.1(d) and Rules Governin Section 2254 Cases Rule 1 b • Please cf. also
  White v. Tanula, 2018 U.S. Dist. LEXIS 70997, 14-cv-759-wmc W.D. Wis. April
  27, 2018) at *4-6.
         These duly-accepted Fed. R. Civ. P. 36 admissions are the respondent's
  conclusive and affirmative adiriission to each and every issue and matter as
   therein delineated and the respondent's confirmation as to the authenticity
  and legitimacy of the documents affixed thereto, in accordance with Fed. R.
  Civ. P. 36 a 1 B , Fed. R. Civ. P. 36 a) 2 , Fed. R. Civ. P. 36 a                , Fed.
  R. Civ. P.                  , Fed. R. Civ. P.         , an Fed. R. C1v. P.     b .-
         '!he respondent's admissions shall now and forevermore have res-judicata--
   like effect, to be used in this instant proceeding, and any and all 3udicial
  and extrajudicial proceedings as this petitioner in his sole discretion deems
  appropriate and necessary, re full disclosure and utilization as to the truth
  of the admitted matters.
         This petitioner hereby certifies under the penalty of perjury under the
   laws of The United States pursuant to 28 U.S.C. § 1746(1) that the foregoing

                                     - Page 1 of 2 -
                                   - Page 33 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-6 Filed 03/27/20 Page 3 of 3 PageID #: 460


   is true, accurate, correct, certain, complete, and herewith accepted. Executed
   on Wednesday, March 11th, 2020.
        Sincerely,


    by:On:t-r::
        Martin S. Gottesfefcl, pro se, Petitioner
        Reg. No.: 12982-104
        Federal Correctional Institution
        P.O. Box 33
        Terre Haute, IN 47808




                                   - Page 2 of 2 -

                                - Page 34 of 34
